Exhibit 10.8

 

WELLCHOICE, INC. LONG TERM INCENTIVE PLAN

 

As amended on March 24, 2004

 

1. PURPOSE OF PLAN

 

The purpose of the WellChoice, Inc. Term Incentive Plan (the “Plan”) is (i) to
improve long-term corporate performance by basing a significant portion of
senior executive compensation on corporate results over a period of several
years and (ii) to retain senior executives by deferring payment of such
compensation until the end of each such period and generally requiring
participants to be employed with WellChoice, Inc. on the payment date. The Plan
is intended to constitute a plan described in Treasury Regulation section
1.162-27(0(1), pursuant to which the deduction limit under section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), shall not apply during
the applicable reliance period.

 

2. ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of WellChoice, Inc. or its successor
(the “Company”). The number of individuals that shall constitute the Committee
shall be determined from time to time by a majority of all the members of the
Board, and, unless that majority of the Board determines otherwise, shall
consist of not less than two (2) members each. of whom shall be (i)
“Non-Employee Directors” within the meaning of Rule 16b-3(h)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and (ii) “outside directors” within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Code.
Subject to the approval of the Board, the Committee shall have authority with
respect to the operation, administration, and interpretation of the Plan and in
the granting of awards thereunder, and shall be authorized to prescribe, amend,
and rescind rules and make all other determinations necessary or desirable for
the Plan’s operation and administration. All actions taken by the Committee, in
its sole discretion, in the operation, administration and interpretation of the
Plan shall be final and binding on all participants and their successors. The
entire Board may act as the Committee if it chooses to do so.

 

3. PARTICIPANTS

 

Eligibility to participate in the Plan is limited to those senior executives
who, in the Committee’s judgment based on the recommendations of the Company’s
chief executive officer, have a significant and direct influence on long-term
corporate performance, During the first 90 days of each performance period under
the Plan, the Committee shall designate the specific executive positions or
senior executives eligible to participate in such period. At any time during the
first six months of any performance period, the Committee in its sole discretion
may add senior executives who might otherwise be eligible for a performance
period, particularly new hires or employees who are promoted to an eligible
position. Participation in any performance period does not ensure participation
in future performance periods.

 

1



--------------------------------------------------------------------------------

An individual’s active participation in any performance period shall cease in
the event that he or she ceases to be employed in a designated executive
position for such period. A participant who holds a designated executive
position for any performance period shall not be affected by a change to another
designated executive position for such period, including but not limited to
promotions, demotions, transfers and other such employment actions.

 

4. PERFORMANCE PERIODS

 

Unless otherwise determined by the Committee, the term over which long-term
performance shall be measured shall be a three consecutive year period
commencing on any January 1. A new performance period generally shall commence
on each January 1, with the first performance period to begin January 1, 2003,
and participants may concurrently participate in more than one performance
period at any time.

 

5. PERFORMANCE GOALS

 

The Committee shall establish objective performance goals for each performance
period using one or more of the following goals:

 

(i) earnings

(ii) earnings per share

(iii) market share

(iv) operating profit

(v) operating margin

(vi) return on equity

(vii) return on assets

(viii) total return to stockholders

(ix) membership

(x) member satisfaction

(xi) e-business

(xii) technology improvements

(xiii) claims handling

(ix) return on investment capital

 

In addition, awards under the Plan may include comparisons to the performance of
other companies, such performance to be measured by one or more of the foregoing
business criteria, To the extent the deduction limits under section 162(m) of
the Code become applicable with respect to remuneration under the Plan, the
Committee shall establish in writing (1) the performance goals applicable to a
given period, and such performance goals shall state, in terms of an objective
formula or standard, the method for computing the amount of compensation payable
to the participant if such performance goals are obtained and (ii) the
individual employees or class of employees to which such performance goals apply
no later than ninety (90) days after the commencement of such period (but in no
event after twenty five percent (25) of such period has elapsed).

 

2



--------------------------------------------------------------------------------

Awards under the Plan made to Persons who are “covered employees” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended
(“Code”) are intended to meet the requirements applicable to “qualified
performance-based compensation” for purposes of the exemption from the
compensation deduction limitation described in Section 162(m) of the Code, to
the extent that the deduction limits under such Code section become applicable
with respect to remuneration under the Plan. Accordingly, to the extent the
deduction limits under section 162 (m) of the Code become applicable with
respect to remuneration under the Plan, the provisions of the Plan shall be
interpreted in a manner consistent with Section 162(n) of the Code with respect
to awards made to covered employees (as defined above). If any other provision
of the Plan or an award is intended to but does not comply with, or is
inconsistent with, the applicable requirements of Section 162(m) of the Code,
such provision shall be construed or deemed amended to the extent necessary to
conform to and comply with such requirements.

 

The Committee reserves the right to adjust performance goals based on
extenuating business circumstances. In the event that section 162(m) of the Code
applies to awards to covered employees under the Plan, the Committee may not
change the performance goals applicable to or increase the amount of
compensation payable to any covered employee, but nevertheless may reduce the
amount of compensation payable to any covered employee upon the attainment of
any performance goal.

 

6. PERFORMANCE FACTOR

 

Upon the completion of each performance period, the Committee shall determine
the corporate long-term performance factor (which shall not exceed 1.5) that
will be multiplied by the award opportunities to determine the award levels for
the performance period.

 

The performance factor for the performance period shall be determined generally
using a two-step process. In the first step of the process, the level of
attainment of the performance goals established for the performance period shall
be established. In determining the degree to which such performance goals have
been attained, the Committee may take into consideration changes in corporate
strategy and in the market, economic, tax, and regulatory environments during
the period. As the second step in the process, the Committee may, in its
discretion, adjust the results in step one either positively, or negatively to
reflect such qualitative considerations, as the Committee deems relevant.

 

No awards to covered employees, to the extent the deduction limits under section
162 (m) of the Code become applicable to remuneration under the Plan, shall be
payable to or vest with respect to, as the case may be, any participant for a
performance period until the Committee certifies in writing that the objective
performance goals (and any other material terms) applicable to such period have
been satisfied.

 

7. AWARD OPPORTUNITIES/PAYMENTS/ADJUSTMENTS

 

The Committee shall determine the award opportunity for each designated
executive position or for any designated executive. The award opportunity shall
be stated as a dollar amount or as a percentage of salary and shall not be more
than 75% of the participant’s base salary in effect as

 

3



--------------------------------------------------------------------------------

of the first May 1 within the applicable performance period or if later, the
participant’s first date of employment or date of promotion to an eligible
designated position. The actual award earned under the Plan shall be payable in
cash or, to the extent permissible by applicable law and at the Committee’s sole
discretion, up to one-half thereof distributed in shares of stock of the
Company. The value of any such stock shall be determined by the Committee in its
sole discretion for the purposes of Section 7. At the discretion of the Company,
stock shall be distributed as of the first day of a period during which stock
could be sold by the participant in compliance with applicable securities laws
but in no event more than six months following the date the award otherwise
would have been paid.

 

If a participant’s employment terminates due to death, permanent disability (as
determined for purposes of the Company’s long term disability plan), retirement
on or after age 55 and 5 years of service with the Company or job elimination or
other workforce reduction program (as determined by the Committee), the
participant or the participant’s beneficiary will be eligible to receive a
pro-rata portion of the award based on the extent of active participation during
the performance period. Notwithstanding anything to the contrary in the Plan, if
a participant’s employment is terminated prior to the date of payment due to a
voluntary resignation or discharge for cause, any rights to an award will be
forfeited. For purposes hereof, “cause” means (i) any conviction or plea of nolo
contendre to a felony, (ii) any willful misconduct, (iii) any willful breach of
any written policy or any confidential or proprietary information, non-compete
or non-solicitation covenant for the benefit of the Company or (iv) habitual or
repeated neglect of duties or responsibilities.

 

a) On a date selected by the Committee (the “Award Date”) following the end of a
performance period, the Company shall pay each individual who is (a) employed by
the Company on such Award Date for such period or (b) terminated employment
between the last day of such period and such Award Date by reason of death,
permanent disability (as defined for purposes of the Company’s long term
disability plan), retirement on or after age 55 and 5 years of service with the
Company or job elimination or other workforce reduction program (as determined
by the Committee), an award equal to his or her award opportunity for such
performance period multiplied by the performance factor applicable to such
period. Unless otherwise determined specifically by the Committee, the Award
Date shall be a day on which senior executives are permitted to sell shares of
stock. Further, the Committee may in its sole discretion make an alternative
payment in lieu of the award.

 

b) If an individual who is an active participant for at least 12 months during
any performance period ceases to be an active participant before the end of the
period because he or she, although continuing to be employed by the Company
until the Award Date for such performance period, ceases to serve in an
executive position eligible for participation in the Plan, the Company shall pay
such individual on such Award Date a pro-rated award based on the period of
active participation during the performance period.

 

c)

In the event of the death or permanent disability before the Award Date of an
individual described in subsection (b), in its sole discretion the Committee
may, at

 

4



--------------------------------------------------------------------------------

 

such time prior to such Award Date and in such amount as it may deem
appropriate, make an alternative payment in lieu of the award otherwise payable
pursuant to subsection (b). Any award paid with respect to a deceased
participant shall be paid to his or her estate or other successor in interest.

 

Except as otherwise provided in this Section 7, a participant whose active
participation in the Plan ceases before the last day of the performance period,
or whose employment terminates before the Award Date, shall not be entitled to
an award hereunder.

 

Deferral of Payment of Award. The Committee may allow for deferral of these
awards under a separate deferral plan.

 

8. SECURITIES LAW REQUIREMENTS

 

General. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or arc exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, applicable securities laws in Canada or of any other
foreign jurisdiction, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded. The
Company shall not be obligated to file any registration statement, prospectus or
similar document under any applicable securities laws to permit the purchase or
issuance of any Shares under the Plan, and accordingly any certificates for
Shares may have an appropriate legend or statement of applicable restrictions
endorsed thereon. Each Participant and any person deriving its rights from any
Participant shall, as a condition to the purchase or issuance of any Shares
under the Plan, deliver to the Company an agreement or certificate containing
such representations, warranties and covenants as the Company may deem necessary
or appropriate to ensure that the issuance of Shares is not required to be
registered or qualified, as the case may be, under any applicable securities
laws.

 

9. CORPORATE TRANSACTIONS

 

To the extent practicable or at the discretion of the Committee, the awards and
performance periods under the Plan shall continue notwithstanding any Corporate
Transaction (as defined below) involving the Company (including but not limited
to, the continuation or assumption of outstanding awards under the Plan by the
Company (if it is the surviving corporation) or by the surviving corporation or
its parent), except the Committee shall establish a contingent payment for
participants based on a pro-rata amount of their award based on their period of
active participation during the applicable performance period through the date
of the Corporate Transaction and performance to date. If the participant is
terminated for any reason other than for cause, the contingent payment would be
made upon such termination of employment. If the participant remains employed
through the Award date and the actual award earned under the Plan later exceeds
such contingent amount, the Company shall promptly pay an amount equal to the
actual award to the participant in lieu of the contingent amount when awards are
ordinarily payable to participants (including any amounts attributable to the
portion of the performance period following the Corporate Transaction). The
Committee may interpret the provisions of the Plan so as to apply following any
Corporate Transaction. For purposes of the Plan, except as set

 

5



--------------------------------------------------------------------------------

forth below, a “Corporate Transaction” means (1) the acquisition of more than
25% of the stock of the Company by any person or group of affiliated persons
(other than the trustees) on behalf of a Company employee benefit plan; (2) a
sale of all or substantially all of the assets of the Company; (3) a merger or
other consolidation of the Company with an unaffiliated company following which
shareholders of the Company do not own at least majority of the outstanding
stock issued by surviving corporation; (4) a liquidation or dissolution of the
Company, (5) a majority of the Board shall fail to be “continuing directors.”
For purposes hereof, a “continuing director” is any individual who is a director
on the effective date of the Plan or had been nominated by a majority of the
Continuing Directors then in. office. Neither the issuance of capital stock to
the “public asset fund” as that term is defined in Chapter One of the New York
State Laws of 2002 nor an initial public offering of equity securities by the
Company (or its permitted assignee) shall be considered a Corporate Transaction.

 

10. EFFECTIVE DATE OF PLAN

 

The Plan is effective as of the date approved by the Board of Directors, July
24, 2002.

 

11. AMENDMENT AND TERMINATION

 

The Board may suspend or terminate the Plan, in whole or in part, at any time,
and may from time to time amend the Plan in such respects as the Board may deem
advisable, provided that no such suspension, termination, or amendment shall
have a materially adverse effect on the rights of any participant with respect
to any award that has been made to such participant prior to such amendment,
suspension, or termination.

 

12. MISCELLANEOUS

 

a) The establishment of the Plan shall not be construed as conferring any legal
rights upon any participant for a continuation of employment, nor shall it
interfere with the rights of the Company to discharge a participant and treat
him or her without regard to the effect which such treatment might have upon him
or her as a participant in this plan.

 

b) The Company shall have the right to deduct from any amounts otherwise payable
to a participant, whether pursuant to the Plan or otherwise, or otherwise
collect from the participant, any required minimum withholding taxes with
respect to benefits under the Plan.

 

c) The Company, in its sole discretion, may assign the Plan and all obligations
and liabilities hereunder to any parent organization without any prior notice to
or consent of any participant. In the event of any assignment to any such parent
organization, such parent organization shall be treated as a successor to the
Company and shall exercise all rights of the Company under the Plan.

 

d)

Subject to any applicable law, no benefit under the Plan shall be subject in any
manner to, nor shall the Company be obligated to recognize, any purported

 

6



--------------------------------------------------------------------------------

 

anticipation, alienation, sale, transfer (otherwise than by will or the laws of
descent and distribution), assignment, pledge, encumbrance, or charge, any
attempt to do so shall be void. No such benefit shall in any manner be liable
for or subject to garnishment, attachment, execution, or a levy, or liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
participants.

 

e) The Plan shall not be construed as conferring on a participant any right,
title, interest, or claim in or to any specific asset, reserve, account, or
property of any kind possessed by the Company. To the extent that a participant
or any such person acquires a right to receive payments from the Company, such
rights shall be no greater than the rights of a unsecured general creditor.

 

7